— Judgment unanimously affirmed. Memorandum: Defendant and codefendant contend that their convictions of burglary in the second degree and criminal mischief in the fourth degree are against the weight of the evidence. From our review of the record, we find no basis to disturb the jury’s determination to credit the testimony of the prosecution witnesses rather than that of defendants’ witnesses in reaching its verdict (see, People v Bleakley, 69 NY2d 490, 495; People v Bieniek, 175 AD2d 627). (Appeal from Judgment of Supreme Court, Erie County, Kubiniec, J.— Burglary, 2nd Degree.) Present — Callahan, J. P., Green, Pine, Lawton and Davis, JJ.